EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (Nos. 333-163818 and 333-51538) on Form S-8 of Greene County Bancorp, Inc. of our report dated June 25, 2015, with respect to the statements of net assets available for benefits of The Bank of Greene County Employees’ Savings & Profit Sharing Plan and Trust as of December 31, 2014 and 2013, and the related statements of changes in net assets available for benefits for the years then ended, and the related Schedule of Assets (Held at End of Year)as of December 31, 2014, which report appears in the December 31, 2014 annual report on Form 11-K of The Bank of Greene County Employees’ Savings & Profit Sharing Plan and Trust. By:/s/Bonadio & Co., LLP Bonadio & Co., LLP Syracuse, New York June 25, 2015
